 



Exhibit 10.2

AMERISTAR CASINOS, INC.
2005 ANNUAL BONUS PROGRAM
FOR CORPORATE SENIOR MANAGEMENT

Adopted by the Compensation Committee
of the Board of Directors
March 24, 2005

     This 2005 Annual Bonus Program for Corporate Senior Management (this
“Program”) is being adopted by the Compensation Committee (the “Compensation
Committee”) of the Board of Directors of Ameristar Casinos, Inc. (the “Company”)
to provide a more direct alignment between the annual bonus compensation payable
to the Company’s Corporate Senior Management personnel (as defined below) and
the Company’s performance. The Company’s EBITDA (as defined below) is being used
to measure Company performance because it is a widely-used measure of
performance in the gaming industry and is used internally by management to
measure the Company’s operating performance.

     For purposes of this Program, each member of Corporate Senior Management
shall receive an annual cash bonus (the “Earned Bonus”) for 2005 determined
exclusively by reference to the Company’s EBITDA, such person’s weighted-average
base salary (the “Base Salary”) and such person’s Performance Grade for the year
ending December 31, 2005. Notwithstanding the foregoing, the Earned Bonus shall
be subject to such downward or upward discretionary adjustments, if any, as
shall be made by the Compensation Committee acting in its discretion in response
to material changes in the condition or performance of the Company or its
business, or based on any other factors deemed relevant by the Compensation
Committee. Nothing contained in this Program shall preclude the Compensation
Committee, acting in its discretion, from awarding any member of Corporate
Senior Management any additional cash bonus or other compensation.

     For purposes of this Program, “EBITDA” means the Company’s consolidated
earnings before interest, taxes, depreciation, amortization and non-recurring
items, as reported in the Company’s public earnings release for the year ending
December 31, 2005; provided, however, that for purposes of this Program, EBITDA
shall be determined: (i) without deduction for any annual cash bonus paid or
payable for 2005 to the Company’s Chairman of the Board and Chief Executive
Officer; (ii) by assuming that any property or other business unit of the
Company that is sold or otherwise disposed of during 2005 continued to perform
as it had been performing prior to its disposition (with such performance being
measured by extrapolating its year-over-year performance through the date of
disposition for the remainder of the year); and (iii) by excluding the
performance of any property or other business unit acquired during 2005. For
purposes of this Program, “Corporate Senior Management” means each of the
individuals, if any, who hold the following positions with the Company as of
December 31, 2005:

 



--------------------------------------------------------------------------------



 



(i) President/Chief Operating Officer (excluding Craig H. Neilsen);
(ii) Executive Vice President; (iii) Senior Vice President; (iv) Chief
Information Officer; (v) Chief Marketing Officer; or (vi) Chief Accounting
Officer/Controller. For purposes of this Program, “Performance Grade” means that
percentage corresponding to each letter grade used in the calculation of annual
merit bonuses paid to team members, where A = 100%; A- = 92%; B+ = 85%; B = 80%;
B- = 75%; C+ = 40%; and C = 28%.

     For purposes of this Program, (i) the “EBITDA Target” for each member of
Corporate Senior Management shall be $259,400,000 and (ii) the “Target Bonus”
for each member of Corporate Senior Management shall be the following percentage
of his or her Base Salary: (a) for the President/Chief Operating Officer (which
position is currently vacant), 100%; (b) for an Executive Vice President
(currently, Gordon R. Kanofsky), 85%; (c) for a Senior Vice President
(currently, Thomas M. Steinbauer, Angela R. Frost, Peter C. Walsh, Alan Rose and
Richard deFlon), 75%; (d) for the Chief Information Officer (currently, Ursula
Conway), 65%; (e) for the Chief Marketing Officer (currently, Paul Eagleton),
65%; and (f) for the Chief Accounting Officer/Controller (currently, Thomas L.
Malone), 65%.

     Each member of Corporate Senior Management shall be awarded an Earned Bonus
for 2005 equal to (i) such individual’s Target Bonus, multiplied by (ii) the
Applicable Bonus Percentage, multiplied by (iii) such individual’s Performance
Grade. The “Applicable Bonus Percentage” means: (i) if EBITDA is less than or
equal to 90.0% of the EBITDA Target (i.e., $233,460,000), 0%; (ii) if EBITDA is
equal to or greater than 110.0% of the EBITDA Target (i.e., $285,340,000),
200.0%; and (iii) if EBITDA is greater than 90.0% of the EBITDA Target but less
than 110.0% of the EBITDA Target (i.e., between $233,460,000 and $285,340,000),
the percentage equivalent, rounded to the nearest one-hundredth of one
percentage point (0.01%), of (a) the dollar amount by which EBITDA exceeds
$233,460,000, divided by (b) $25,940,000.

     Solely by way of example, a Senior Vice President whose Base Salary is
$325,000 would have a Target Bonus of 75% of Base Salary, or $243,750. If actual
EBITDA is $250,000,000 and his Performance Grade is A-, his Earned Bonus would
be 63.76% (the Applicable Bonus Percentage) of Target Bonus, multiplied by 0.92
(the percentage corresponding to his Performance Grade), or $142,982. The
Applicable Bonus Percentage is calculated as: $250,000,000 minus $233,460,000
equals $16,540,000, divided by $25,940,000 equals 63.76%. If actual EBITDA is
$270,000,000, his Earned Bonus would be 140.86% of Target Bonus, multiplied by
0.92, or $315,879. The Applicable Bonus Percentage is calculated as:
$270,000,000 minus $233,460,000 equals $36,540,000, divided by $25,940,000
equals 140.86%.

     Earned Bonuses shall be paid as soon as practicable following the
determination thereof. Each member of Corporate Senior Management shall have the
right to defer all or part of any bonus awarded under this Program by election
made pursuant to and in accordance with the Company’s Deferred Compensation
Plan.

     This Program may be amended or terminated at any time by the Compensation
Committee, acting in its discretion. Nothing contained in this Program shall
confer upon any person any contractual or other right to receive any cash bonus
or other compensation or to remain in the employ of the Company.

2